                                                                                 CLERK'S OFFICE U.S.DIST.COURT
                                                                                        ATfO ANOKE,VA
                                                                                             FILED
                     IN TH E U N IT ED STATE S D ISTRICT COU RT                          221'2C 2212
                    FO R TH E W ESTE RN D ISTRICT O F W RGIN IA
                                                                                     JUL c. D     sy cLcax
                                ROAN O U D IW SIO N
                                                                                            %
                                                                                         DEPUTY ckEax
AAR ON A .LU CIAN O ,

       Plaintiffy
                                                     CivilAction N o.7:18cv00328
V.
                                                     By:    H on.M ichaelF.U rbansld
W R GIN IA D EPM W M EN T OF                         ClliefUnited StatesDistrictJudge
M O TO R VE H ICLE S,etal.y

       D efendants.

                               M EM O M N D U M O PIN ION

       Pto âqplaindffA aron A .Luciano ftled an am ended com plaintin thisacéon on

August27,2018,alleging dueptocessand equalprotecdon violadonsatising from the

suspension ofhisdtiver'sEcense dueto nonpaym entofcourtcosts.lECF N o.14.O n

September21,2018,Lucianoftledamodonforpreliminaryinjuncéon askingthecourtto
enjointhedefendantsfrom enfozcingVa.Codej46.2-395duringthependencyofthis
action and to fTremoveanycutrentsuspensionsofghisjddver'slicenseimposed under
Secéon 46.2-395.:7ECF N o.21.Forthe reasonssetforth below,Luciano'sm odon for

preliminaryinjuncdonwillbeDENIED.
                                                1.

       :<A preliminaryinjuncdonisanextraordinaryremedyneverawardedasofright.''
W interv.NaturalRes.Def.Council,lnc.,555U.S.7,24(2008);seealsoRealTruthAbout
Obama,Inc.v.Fed.Elecéon Comm'n,575F.3d342,345 (4th Cir.2009),vacated on other
gtounds,130S.Ct.2371(2010),reinstatedinrelevant art,607F.3d355(4thCir.2010).Itis

1ThecourtdismissedLuciano'scomplaintftledonluly11,2018plzrsuantto28U.S.C.j1915(e)(2)@).ECFNo.7.
arem edy thatisfffgtanted only spatingly and in lim ited circum stances.'''M icrosttate   Inc.

v.Motorola,Inc.,245F.3d 335,339 (4th Cir.2001)(quodngDirex lsrael,Ltd.v.
Breakteou hMed.Cor .,952F.2d802,816(4thCir.1991)(internalquotaéonmazks
omittedl).Courtsdfmustbalancethecompetingcbimsofinjuryandmustconsidertheeffect
on each party ofthe granéng orwithholding oftherequested telief.''Am oco Prod.Co.v.

Gnmbell,480U.S.531,542 (1987).f'Inexercisingtheirsound discretion,cotutsofequity
should pay pardctzlarregard forthepublic consequencesin em ploying the exttaordinary

remedyofinjuncdon.''W einber erv.Romero-Barcelo,456U.S.305,312(1982)9seealso
RnilroadComm'nofTex.v.PullmanCo.,312U.S.496,500(1941).
       .A plaindffseekingapreliminaryinjunction mustestablish thatheislikelyto succeed
on them erits,thathe islikely to sufferirreparable hnl.m in theabsenceofprelim inaryrelief,
                                                         î

thatthebalanceofequitiesdpsin hisfavor,and thataninjuncéon isin thepublicinterest.''
555U.S.at20;seealsoRealTruthAboutObama,575F.3dat347(nodngthat,post-W inter,
apbindffm ustm ake affclearshowing'?thatheislikely to succeed on them edtsand islikely

to beitreparablyhnt-med absentpreliminaryrelief);Cantleyv.W .Virgml
                                                                 ''aReg'llail& Corr.
FacilityAuth.,771F.3d201,207(4thCir.2014).A preliminaryitjuncdoncannotbeissued
unlessallfoutoftheseelem entsare m et.SeeW inter,555 U.S.at20;see also Lea e of

W omenVotersofN.Carolinav.N.Carolina,769F.3d 224,236 (4th Cit.2014).
                                              II.

       Luciano seeksextraordinaryreliefatan earlystageofthislitkation.Heasksthecourt
to enjoin enforcementofVa.Codej46.2-395during thependencyoftlzisacdon and
effecévely reinstate hisddver'sBcense.ECF N o.21,at1.ln supportofthisrequestfor



                                               2
relief,Luciano statesthatheislikely to succeed on them etitsoflaiscllim s,he hasTfsuffered

since2007 offand on and willcondnue to sufferitreparablehntm ''due to llisalleged

consdtaztionalinjury,theequiéesweighinlnisfavor;andanitjuncdonisjustandfair.1d.
Although teviewingLuciano'spzq .
                               K m otion liberally and to a lessstringentstandatd,the
                               -




courtfindsLuciano'sbases forreliefconclusory and fatshortofsufhcientto supporta

preliminaryinjuncdon.f,-
                       faBre anv.Commander,No.2:16-CV-3926-BHH-MGB,2017W L
2560934,at*2 O .S.C.May25,2017),re ortand recommendadon ado ted,No.2:16-CV-
3926-BHH,2017W L 2560000O .S.C.June13,2017)(denyingpreliminaryinjuncdverelief
ïfgelvenwit.
           h thelibezalconsttucdon afforded to pzo sefilings').
      Luciano hasnotdem onstrated thatffheislikely to succeed on them erits.''D ewhurst.

v.CenttuyAluH num Co.,649F.3d287,290 (4th Cit.2011).i'
                                                     Iisconsdtudonalchallengeto
Va.Codej46.2-3957)mayfacejlltisdicdonaldiffculéesbasedonthedecisionsenteredto
dateinStinniev.Holcomb,No.3:16-CV-00044,2017WL 963234(W .D.Va.Mar.13,2017),
a ealdismissed causeremanded No.17-1740,2018WL 2337750(4thCir.May23,2018).
InStinnie,thecourtheldthatitclidnothavejutisdicdonoverachallengetoVa.Code
j46.2-395,butnoted thatffitmaybepossibletoreconstimte gcbim sliltethis)in afot.
                                                                              m and
againstadefendantsuchthatalowerfedemlcourtwouldhavejurisdiction.''2017W L
963234,at*1,*20.O n appeal,theU .S.CourtofAppeals forthe Folzrth Citclzitrem anded

Stinniebecausethedismissalwithoutprejudicewasnotahnalorder;however,thecourt
noted thattheplaindffsmaybeableto reconséttztetheircbimsto obtain jtzrisdicdon.See
Sdnlaiev.Holcomb,No.17-1740,2018W L 2337750,at*2 (4th Cir.M ay23,2018).Stinnieis
now beforetheclistrictcourton remand.SomeofthejurisdicdonalconcetnsitlSdnniemay


                                            3
be relevantto thisaction.A sLuciano hasnotexplnined how heisliltely to succeed,and the

Stinniedecisionshavenotclarified the stateofthelaw,Luciano hasnotdem onsttated that

heislikelyto succeedonthemeritsforthepurposesofapreliminaryinjuncéon.
      Luciano Fllrtherhasnotmade<<aclearshowing thatghelislikelytobeitteparably
harm ed absentprelim inary relief.''RealTruth AboutO bam a,575 F.3d at347.Prelim inary

itjuncdonsatemeantto frprotectthestat'usquo andto pteventA epatableh/t'm dudngthe
pendency ofalaw suitultim ately to preservethecoutt'sability to render am eaningful

judgmentonthemerits.''InteMicrosoftCo .AndtrustLiti.333F.3d517,525(4thCir.
2003)(citadonsomitted),abro adononother roundsreco 'zedinBethesdaSoftworks
LLC v.Inte la Entm'tCo .,No.11-1860,2011W L 5084587,at*2(4th Cit.Oct.26,
2011).TheFourth Circuithasexplnined thatTftherequited Tirteparablehlt'm'mustbe
çneithezzem ote norspeculaéve,butacttzaland im m inent.''' D irex Israel,952 F.2d at812

(quodngTuckerAnthon Real Co .v.Schlesin er,888F.2d 969,975(2d Cit.1989)and
citingECR.Iv.McGraw-Hill,Inc.,809F.2d223,226(3dCir.1987)).Lucianostatesinhis
m oéon thathe hasffsuffered since 2007 offand ony''presum ably due to hislack ofdtiver's

license.Thisdoesnotsupportahncling ofitreparable harm .The statusquo hasbeen for

Luciano to havea suspended Dcense.W hile the courtsym pathimeswith Luciano regarcling

the difhcultiesthatarise from lacking alicense,Luciano hasnotexplained theact'ualand

im m inentharm thathewillsufferduring thependency ofthisliégadon thatcould notbe

recdfiedbyajudgmentorthatdiffersfrom thestat'usquo.Luciano hasnotmadeaclear
showing ofirzeparable hnt'm .




                                            4
      Asto the third and fourth factors,Luciano only m akesconclusorystatem ents

zegarding thebalance ofeqtzidesand the publicinterest.Argum entscould be fe ly m ade by

Luciano and the defendantsasto 130th factorsw eighingin thei.
                                                            rfavor.H owever,asLuciano

hasnotshown alikelihood ofsuccessorirreparable hnt'm ,Luciano hasnotcatried bis

btuden forpreliminaryinjuncéverelief.
                                          111.

      Accordingly,Luciano'smodonforpreliminaryinjuncdon(ECF No.21)isDENIED
atthistim e.Luciano m ay renew hism otion in the futateifnew factsor caselaw atise to

supportalikelihood ofspccesson the m edtsorirreparableharm dlxritng thependency ofthis

M gadon.

      An appropriate Orderwillbe entered thisday.


                                                 Entered: /&/&#/&&/T
                                             .         r
                                                       ''
                                                        r
                                                        '2r.  r#
                                                           '':L ,
                                                              '. .
                                                                       .
                                                                     ...
                                                                               ,
                                                                               ..
                                                                                    .   ?T'   -'
                                                                           J


                                                 M ichael .
                                                 Clzief 'tedSiàfe
                                                                ''
                                                                 sDisiiictJu'dge -'




                                            5
